DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  there should be a comma inserted after “according to claim 3” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grafl et al (DE 10328039). The citations below are in reference to the English translation obtained via Google Patents of which a copy is included herein.
Regarding claim 1, Grafl teaches a fuel cell having a first and second bipolar plate (pg 2, paragraph 2). As shown in figure 1a, the bipolar plates are shown as components 10 with the MEA between as component 11. The channels of the bipolar plates are taught to distribute reactants into the active area as well as a cooling medium (pg 3, paragraph 4 and pg 4, paragraph 1). Elastic distribution structures are taught and shown as component 3 in figures 2-6 (pg 3, paragraph 16). Figures 2-7 show different heights in different regions. 
	Regarding claim 2, figures 2-7 show the structure 1 having a face walls 2 and side walls 3, wherein the side walls 3 elastically deform under compressive load while the face walls 2 remain unchanged (pg 3m paragraph 16).
	Regarding claim 3, Grafl teaches the plates to be metal (pg 4, paragraph 2).
	Regarding claim 4, Grafl teaches the distribution structures to be conductive plastic and be elastic (pg 3, paragraph 7).
	 Regarding claim 7, figures 2-7 show regular and irregular arrangements of the distribution elements. 
	Regarding claim 8, the distribution structures 9 are shown to be fixed to the bipolar plate 10 (figure 1a).
	Regarding claim 9, the bipolar plates 10 are taught to be graphite (pg 4, paragraph 2).
	Regarding claim 12, Grafl teaches a fuel cell system including the bipolar plates and flow fields as discussed above. The fuel cell system is enclosed between two end plates (figure 1a).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grafl et al (DE 10328039). The citations below are in reference to the English translation obtained via Google Patents of which a copy is included herein.
	Regarding claim 5, Grafl shows the distribution structures in figures 2-7 to have various shapes. 
	Grafl does not explicitly teach the shape to be columnar. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any shape as a matter of design choice.
Regarding claim 6, as shown in figures 1a-1c, the bipolar plates 10 are stacked on either side of the MEA and are positioned on top of each other. 
Grafl does not explicitly show the cross sectional view.
However, in view of the fuel cell stack shown in 1a-1c, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to recognize that the distribution elements would overlap at least partially in the cross sectional area as claimed. 
Regarding claim 10, Grafl shows the distribution structures in figures 2-7 to have various shapes. 
	Grafl does not explicitly teach the cross section to be rectangular or ovular. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any shape as a matter of design choice.
Regarding claim 11, Grafl shows the distribution structures in figures 2-7 to have various shapes. 
	Grafl does not explicitly teach the shape to be columnar. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize any shape as a matter of design choice.
Regarding claim 13, Grafl teaches the fuel cell as discussed above and shown in figures 1a-1c. 
Grafl does not explicitly teach the fuel cell to be used in a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the fuel cell in a known way, such as in a vehicle. Such a use would have been well within the purview of an ordinarily skilled artisan without undue experimentation and with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        July 19, 2022